Order entered January 31, 2022




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                                No. 05-22-00043-CV

                     IN THE INTEREST OF J.C., A CHILD

               On Appeal from the 305th Judicial District Court
                            Dallas County, Texas
                   Trial Court Cause No. JC-20-00975-X

                                      ORDER

      This is an accelerated appeal in a child protection case. The clerk’s record

has been filed; the reporter’s record is overdue.

      The clerk’s record reflects the trial court found Mother and Father to be

indigent and appointed trial counsel for each of them. The record further reflects

trial counsel was “released” from this case when the final decree was signed.

While appellate counsel has been appointed for Mother, nothing before the Court

reflects Father, who is presumed to remain indigent through any appeals absent

changed circumstances, has been appointed appellate counsel. See In re P.M., 520

S.W.3d 24, 26 (Tex. 2016) (per curiam) (citation omitted).
      Accordingly, we ORDER the trial court to appoint counsel to represent

Father on appeal and to transmit to this Court, no later than February 4, 2022, a

supplemental clerk’s record containing the order appointing counsel.

      We note that on January 28, 2022, Mother filed written verification that she

had requested the reporter’s record. Accordingly, we ORDER Pamela Sumler,

Official Court Reporter for the 305th Judicial District Court, to file the record no

later than February 7, 2022. To ensure the timely filing of the record, the trial

court must arrange for a substitute reporter if necessary. See TEX. R. APP. P.

28.4(b)(1).

       We DIRECT the Clerk of this Court to send a copy of this order to the

Honorable Cheryl Lee Shannon, Presiding Judge of the 305th Judicial District

Court; Dallas County District Clerk Felicia Pitre; Ms. Sumler; and, all parties.

      We ABATE the appeal to allow the trial court an opportunity to comply

with this order. It shall be reinstated no later than February 9, 2022.

                                              /s/    CRAIG SMITH
                                                     JUSTICE